        Case: 1:20-cr-00033-JG Doc #: 1-1 Filed: 12/17/19 1 of 5. PageID #: 2




                                                                                1:19 MJ 9314

       I, William L. Hasty, Special Agent of the Federal Bureau of Investigation, United States

Department of Justice, hereinafter referred to as Affiant, being duly sworn under oath, hereby

deposes and states as follows:

                                         INTRODUCTION


       1.      Affiant is an investigative or law enforcement officer of the United States within

the meaning of 18 U.S.C. § 2510(7) and Federal Rule of Criminal Procedure 41(a)(2)(C), as a

Special Agent (SA) of the Federal Bureau of Investigation (FBI). Affiant is empowered to

conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

       2.      Affiant has been employed by the FBI since October of 2010, and has been

assigned to the investigation of violent crime matters in the Cleveland Division for

approximately the past three years. Affiant has been charged with the investigation of federal

crimes involving bank robberies, drugs, weapons violations, interstate transportation of stolen

property, and other general criminal offenses in the Northern District of Ohio. At all times

during the investigation described in this Affidavit, Affiant has acted in an official capacity as a

Special Agent of the FBI.

       3.      Affiant has participated in all of the usual methods of investigation, including, but

not limited to, physical surveillance, the questioning of witnesses, and the analysis of evidence.

Affiant has reviewed and executed search warrants resulting in the seizure of, illegal weapons,

drugs, and stolen property. Affiant has supervised the activities of informants and participated in

the execution of consensual monitoring and court ordered Title III wiretaps.

       4.      This affidavit is offered in support of a Complaint and arrest warrant for Andrew
        Case: 1:20-cr-00033-JG Doc #: 1-1 Filed: 12/17/19 2 of 5. PageID #: 3




J. Dillingham for one count of bank robbery, in violation of Title 18, US Code, Section 2113(a).

       5.      The statements contained in this affidavit are based in part on information

developed by other Special Agents and Task Force Officers of the FBI, Detectives of the

Westlake Police Department, and Troopers with the Ohio State Highway Patrol who participated

in the investigation. Unless otherwise noted, whenever in this affidavit your Affiant asserts that a

statement was made, the information was provided by another law enforcement officer or an

investigator (who may have had either direct or hearsay knowledge of the statement) to whom

your Affiant has spoken or whose report your Affiant has read and reviewed. Likewise, any

information pertaining to vehicles and registrations, personal data on subjects, and records

checks, has been obtained through the Law Enforcement Automated Data System (LEADS),

various state driver’s license motor vehicle records, online database searches or the National

Crime Information Center (NCIC) computers, various open source databases such as CLEAR

and LexisNexis, and public social media websites such as Facebook and Twitter.


                FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE


       6.      On November 22, 2019, investigators responded to a report of a bank robbery at

Key Bank, located at 1411 Columbia Road, Westlake, Ohio, located in the Northern District of

Ohio (Key Bank). The victim teller advised that on November 22, 2019, a white male, later

identified as Andrew J. Dillingham (Dillingham), entered the Key Bank with a dark hooded

sweatshirt and dark beanie cap pulled over his head. Dillingham walked over to a teller counter

and provided a teller with a demand note demanding money and indicating he had a gun. The

victim teller retained the note, which said, “This is a robbery put 20 50 100 in envolpole (sic) I

have a gun make it quick.” The victim teller, after reading the demand note, provided




                                                 2
        Case: 1:20-cr-00033-JG Doc #: 1-1 Filed: 12/17/19 3 of 5. PageID #: 4




Dillingham with $2,670.00 in United States currency. The victim teller described Dillingham as

an olive skinned white male, medium build, in his 40s and approximately 5’6”, wearing a dark

hooded sweatshirt and dark beanie.

       7.      On November 22, 2019, investigators received from Key Bank an audit sheet of

the victim teller’s account that was conducted after the robbery by a Key Bank employee. The

balance sheet listed the loss from the robbery as $2,670.00 in United States Currency.

       8.      On November 22, 2019, an Ohio State Highway Patrol cruiser was conducting a

check at the rest stop located at the Erie Islands Service Plaza near mile post 100 westbound.

The Trooper saw a red BMW X3 bearing New York front registration CGA7870 backed into a

parking space. The Trooper ran the plate and determined the registration did not match the

vehicle and that the rear plate, New York registration CYZ8149, did not match the vehicle nor

the front plate. Upon further inspection, the VIN plate was obscured by a tollway ticket. The

Trooper then saw someone sleeping inside the vehicle. The Trooper later ran the VIN of the

vehicle and discovered it was reported stolen out of Vermont and that the person who was

sleeping in the vehicle was Andrew J. Dillingham, who had an active bank robbery warrant out

of Bellows Falls, Vermont. The Trooper placed Dillingham under arrest for Receipt of Stolen

Property.

       9.      Investigators with the Westlake Police Department were notified of Dillingham’s

arrest and noted he matched the physical description of the bank robbery suspect from the

robbery of the Key Bank on November 22, 2019. On November 26, 2019, investigators with the

Westlake Police Department and FBI Violent Crime Task Force conducted an interview of

Dillingham during which he signed a waiver of his Miranda Rights and spoke with investigators.

Investigators asked Dillingham about and showed Dillingham pictures of the Key Bank robbery




                                                3
          Case: 1:20-cr-00033-JG Doc #: 1-1 Filed: 12/17/19 4 of 5. PageID #: 5




in Westlake, Ohio, on November 22, 2019. Dillingham confessed to the robbery, admitting it

was him in the photographs but stated he did not recall conducting the robbery. Additionally,

Dillingham signed a surveillance photo from the robbery and wrote an apology note to the teller

of the bank.

       10.     After Dillingham admitted to the November 22, 2019 Key Bank robbery,

Dillingham confessed to two other robberies from November 18 and 19, 2019, in Bellows Falls,

Vermont and Guilderland, NY. Dillingham stated he had a bad heroin, meth, and bath salt habit

which cost him approximately $200.00 per day.

       11.     On November 25, 2019, investigators received consent to search from the

registered owner of the stolen vehicle where Dillingham was found. In the vehicle investigators

found and seized a pair of dark gloves with a red dye stain and as well as a grey beanie which

matched those seen in surveillance photos from Key Bank.

       12.     Affiant is aware that all of the deposits at the aforementioned banks were, at the

time of these robberies, and remain, insured by the Federal Deposit Insurance Corporation

(FDIC).

                                         CONCLUSION


       13.     Based on the foregoing facts, Affiant has probable cause to believe that on or

about November 22, 2019, Andrew J. Dillingham did, by force, violence, and intimidation, take

from the victim tellers bank monies belonging to, or in the care, custody, control, or possession

of the aforementioned Key Bank located in the Northern District of Ohio, the deposits of which




                                                 4
        Case: 1:20-cr-00033-JG Doc #: 1-1 Filed: 12/17/19 5 of 5. PageID #: 6




are insured by the Federal Deposit Insurance Corporation (FDIC), in violation of Title 18, U.S.

Code, Section 2113(a).




                                                    William L. Hasty, Special Agent
                                                    Federal Bureau of Investigation
                                                    Cleveland, Ohio


This affidavit was sworn to by the affiant by telephone after a PDF was transmitted by email, per
Crim R. 41(d)(3), on this 17th day of December, 2019.



                                                    United
                                                     nited States Magistrate Judge




                                                5
